In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
JEFFREY C. GINN,           *
                           *                       No. 15-957
               Petitioner, *                       Special Master Christian J. Moran
                           *
v.                         *
                           *
SECRETARY OF HEALTH        *                       Filed: April 27, 2016
AND HUMAN SERVICES,        *
                           *                       Stipulation; Influenza vaccine;
               Respondent. *                       GBS
******************** *

Richard H. Moeller, Berenstein, Moore, et al., Sioux City, IA, for Petitioner;
Debra A. Filteau Begley, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On April 26, 2016, the parties filed a joint stipulation concerning the petition
for compensation filed by Jeffery C. Ginn on September 1, 2015. In his petition,
petitioner alleged that the influenza (“flu”) vaccine that he received on September
24, 2013, contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.
§100.3(a), caused him to develop Guillain-Barré Syndrome (“GBS”), with residual
effects lasting more than six months. Petitioner represents that there has been no
prior award or settlement of a civil action for damages on his behalf as a result of
his condition.

      Respondent denies that petitioner’s alleged GBS, or any other condition, was
caused-in-fact by his flu vaccination.


       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum payment of $115,000.00 in the form of a check payable to
        petitioner, Jeffery C. Ginn. This amount represents compensation for
        all damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-957V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2